Anderson, J.
(dissenting).
I dissent from the majority opinion. The principles therein declared to be the law in my judgment open the flood gates to a saturnalia of violations of our prohibition laws. They are hard enough to enforce as it is. with additional subterfuges and fráuds for the would-be law violator to hide behind it is hard to tell what the result will be.
*208In my opinion, as the prohibition laws now stand, they bear no such construction as given them by the majority opinion. On the contrary, it seems plain that all intoxicating liquors and drinks are outlawed except wine for sacramental purposes, homemade wine for domestic purposes, denatured alcohol, and pure grain alcohol possessed and used for the purposes set out in Section .12 of the Act.
Chapter 189, Laws of 1918 (Hemingway’s Code Supplement 1921, sections 2163a to 2163w, inclusive), in sections 1, 2, and 3 thereof, prohibit, among other things, the transportation, control, possession, and purchase of “any spirituous, vinous, malted, fermented, or other intoxicating liquors of any kind.” Surely that language is broad enough to include Jamaica ginger, ninety per cent, alcohol, which,..of course, is intoxicating and capable of and is used as a beverage to a large - extent. The majority opinion seems to concede that, but holds that the legislature did not intend to include Jamaica ginger and other intoxicating liquors prepared,'kept, and sold in good faith as a medicine.
Sections 1, 2, and 3 of the act above referred to each concludes with this language: “Save as provided in section 12 of this act.” Clearly it seems to me by that language every kind and character of intoxicating beverage is outlawed except those mentioned in section 12 of the act. Turning to section 12 we find the following catalogue of exceptions: Wine for sacramental purposes, grain or pure alcohol to be used only for medicinal, mechanical, and scientific purposes by physicians who' are pro.prietors of drug stores, licensed druggists, wholesale druggists, pharmacists, manufacturers, medical or pharmaceutical colleges, public or charity hospitals, state institutions, chemists," bacteriologists, homeniade wine for domestic purposes, and denatured alcohol. Nowhere in the exceptions is there language which expressly or by implication covers an intoxicating liquor like .1 amaica *209ginger which is capable of and is being used as a beverage. It seems plain enough therefore, that sections 1, 2, and 3 of the act are broad enough to include Jamaica ginger, and that section 12 containing the exceptions is not broad enough to exclude it from the operation of those sections.
The majority opinion is based on the holding of this court in King v. State, 58 Miss. 737, 38 Am. Rep. 344; Bertrand v. State, 73 Miss. 51, 18 So. 545; Goode v. State, 87 Miss. 495, 40 So. 12, and two or three cases from other states. Our court held in those cases that it was not violative of the liquor laws, as they then stood to sell an intoxicating drink in good faith as a medicine which had been compounded and was in use as such. "When the last of those cases, Goode v. State, was decided, which was in 1906, the chapter on intoxicating liquors in the Code of 1906 was the law of this state. We had had for many years local option. By complying with the law intoxicating liquors could be legally sold in the .state. It was not against the law when any of those cases was decided to purchase, own, possess, and transport intoxicating liquors in any quantity whatever. Under the conditions as they then existed our court held that the legislature did not intend to prohibit the- sale in good faith as a medicine that which had been compounded and intended as such, although it was intoxicating and capable of and was being used as a beverage. By chapter 115, Laws of 1908, which.is known as the state-wide Prohibition Act, the entire policy of the state was changed. Running all through that act and all subsequent legislation on the subject is the purpose not only to outlaw vinous and spirituous liquors but any and all substitutes therefor, regardless of name and character, provided they are intoxicating and capable of and are used as beverages.
*210The majority opinion lays stress on what it states as the definition of intoxicating liquors as given in section 3, chapter 127, Laws of 1914. In the first place our view is that that definition does not help the majority opinion. The definition concludes with this language: “Containing more than one-half of one per cent, alcohol, and which are used, or intended to be used, as a beverage.” It will be noted that the definition does not use the conjunctive “and” but the disjunctive “or.” -Therefore, regardless of the purpose of the keeping or sale of the particular liquor in question, if it contains more than one-half of one per cent, of alcohol, such keeping or sale would be unlawful whether it was intended to be used or was actually used as a beverage.
However, the majority opinion overlooked the fact that chapter 127, Laws of 1914, is expressly repealed by section 31, chapter 103, Laws of 1916.
I am requested by the Chief Justice to say that he concurs in this opinion.